Exhibit 5 POWER OF ATTORNEY Each person executing this Power of Attorney hereby constitutes and appoints R. Dean Phillips and Joni Stark, and each of them, with full power of substitution and resubstitution, as attorneys-in-fact or attorney-in-fact of the undersigned, for him or her and in his or her name, place and stead, to execute and to file such amendments to the Schedule 13D originally filed with the Securities and Exchange Commission on February 13, 2009 as such attorneys-in-fact or attorney-in-fact may deem appropriate, with full power and authority to do and perform any and all acts and things whatsoever required and necessary to be done, hereby ratifying and approving the acts of said attorneys and each of them and any substitute or substitutes. This Power of Attorney has been signed by the following persons in the capacities indicated on this 22nd day of April, 2009. IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST U.T.A. DATED JULY 15, 1 By: /s/James Behrens James Behrens IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST U.T.A. DATED JULY 15, 1 By: /s/David Miller David Miller, Trustee IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST U.T.A. DATED JULY 15, 1 By: /s/Philip Burns Philip Burns, Trustee IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST U.T.A. DATED JULY 15, 1TYLER PHILLIPS By: Town and Country Bank of Quincy, Its Trustee By: /s/ Gary W. Penn, Trustee Gary W. Penn, Authorized Person IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST U.T.A. DATED JULY 15, 1 By: By: Town and Country Bank of Quincy, Its Trustee /s/ Gary W. Penn Gary W. Penn, Authorized Person IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST U.T.A. DATED JULY 15, 1989 FBOKAITLYN PHILLIPS By: Town and Country Bank of Quincy, Its Trustee By: /s/Gary W. Penn Gary W. Penn, Authorized Person IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST U.T.A. DATED JULY 15, 1989 FBOBRENNA PHILLIPS By: Town and Country Bank of Quincy, Its Trustee By: /s/Gary W. Penn Gary W. Penn, Authorized Person IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST U.T.A. DATED JULY 15, 1989 FBOMARION DYE By: Town and Country Bank of Quincy, Its Trustee By: /s/Gary W. Penn Gary W. Penn, Authorized Person IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST U.T.A. DATED JULY 15, 1989 FBOHANNAH DENCKLA By: Town and Country Bank of Quincy, Its Trustee By: /s/Gary W. Penn Gary W. Penn, Authorized Person IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST U.T.A. DATED JULY 15, 1989 FBOOLIVA HOPSON By: Town and Country Bank of Quincy, Its Trustee By: /s/Gary W. Penn Gary W. Penn, Authorized Person IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST U.T.A. DATED JULY 15, 1 By: Town and Country Bank of Quincy, Its Trustee By: /s/Linda Bradshaw Linda Bradshaw, Authorized Person IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST U.T.A. DATED JULY 15, 1 By: Town and Country Bank of Quincy, Its Trustee By: /s/Linda Bradshaw Linda Bradshaw, Authorized Person IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST U.T.A. DATED JULY 15, 1989 FBOLINDSEY BOYER By: Town and Country Bank of Quincy, Its Trustee By: /s/Linda Bradshaw Linda Bradshaw, Authorized Person IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST U.T.A. DATED JULY 15, 1989 FBOLAURA BOYER By: Town and Country Bank of Quincy, Its Trustee By: /s/Linda Bradshaw Linda Bradshaw, Authorized Person IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST NO. TWO U.T.A. DATEDDECEMBER 30, 1996FBOSCOTT PHILLIPS By: /s/JamesBehrens James Behrens, Trustee IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST NO. TWO U.T.A. DATED DECEMBER 30, 1996 FBOCONNIE PHILLIPS By: /s/David Miller David Miller, Trustee IRREVOCABLE UNFUNDED LIFE INSURANCE TRUST - BETTY JO PHILLIPS TRUST NO. TWO U.T.A. DATEDDECEMBER 30, 1996FBOKAY PHILLIPS By: /s/Philip Burns Philip Burns, Trustee REVOCABLE TRUST FOR LIFETIME BENEFIT OF BETTY JO PHILLIPS U.T.A. DATED NOVEMBER 10, 1 PHILLIPS By: Town and Country Bank of Quincy, Its Trustee By: /s/Linda Bradshaw Linda Bradshaw, Authorized Person REVOCABLE TRUST FOR LIFETIME BENEFIT OF BETTY JO PHILLIPS U.T.A. DATED NOVEMBER 10, 1994 FBO CONNIE PHILLIPS By: Town and Country Bank of Quincy, Its Trustee By: /s/Linda Bradshaw Linda Bradshaw, Authorized Person REVOCABLE TRUST FOR LIFETIME BENEFIT OF BETTY JO PHILLIPS U.T.A. DATED NOVEMBER 10, 1994 FBO KAY PHILLIPS By: Town and Country Bank of Quincy, Its Trustee By: /s/Linda Bradshaw Linda Bradshaw, Authorized Person R. DEAN PHILLIPS By: /s/ R. Dean Phillips R. Dean Phillips DAVID MILLER By: /s/David Miller David Miller PHILIP BURNS By: /s/Philip Burns Philip Burns JAMES BEHRENS By: /s/James Behrens James Behrens TOWN AND COUNTRY BANK OF QUINCY By: /s/Linda Bradshaw Linda Bradshaw, Authorized Person
